Citation Nr: 0908722	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO. 03-02 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a gastrointestinal 
disability.

2. Entitlement to service connection for a psychiatric 
disability, claimed as depression.

3. Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran had active service from December 1950 to December 
1954. 

This matter comes before the board of Veterans' Appeals 
(Board) on appeal from a June 2002 Rating Decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

This matter was previously before the Board and was remanded 
in March 2004 and November 2006. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The Veteran has applied for service connection for a 
gastrointestinal disability, a psychiatric disability, and 
vertigo. The Veteran has a current diagnosis of vertigo with 
complaints of dizziness; a diagnosis of reflux disease and 
celiac's disease with complaints of stomach problems, and 
complaints of depression and anxiety. The Veteran's November 
1954 discharge examination report shows that the Veteran 
complained of gastritis, depression and dizzy spells. The 
Veteran's service treatment records shows complaints of 
dizziness and excessive worry. A January 2002 statement from 
B.C. shows that she was the Veteran's neighbor and the spouse 
of the physician who treated the Veteran at some point 
between 1969 and 1994. She stated that during this time 
period, the Veteran complained of and was treated for stomach 
problems and complained of stress, dizziness and stomach 
problems. Through his various statements and his hearing 
testimony, the Veteran essentially argues that he has had 
stomach, anxiety and dizziness problems since service. 

Applicable law and regulations state that VA will provide a 
medical examination or obtain a medical opinion where there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service, but 
(4) there is insufficient competent medical evidence on file 
for the Secretary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i). 

In the relatively recent case of McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006), the Court of Appeals for Veterans 
Claims (Court) clarified that the third prong of this 
criteria, which requires that the evidence of record 
"indicate" that the claimed disability or symptoms "may be" 
associated with the established event, is a low threshold. 

The Board finds the Veteran's statements and the Veteran's 
neighbor's statement as to the Veteran's complaints of 
stomach problems, anxiety, and dizziness qualify as competent 
evidence of continuity of symptomatology and satisfy the low 
threshold standard articulated in McLendon. See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (Lay 
evidence is acceptable to prove symptomatology over a period 
of time when such symptomatology is within the purview of, or 
may be readily recognized by lay persons.) Thus, the Board 
finds that a VA examination to determine the etiology of the 
Veteran's current vertigo, gastrointestinal, and psychiatric 
disabilities is necessary. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. Arrange for the Veteran to undergo a 
VA examination(s). The purpose of the 
examination(s) is to determine if the 
Veteran has current gastrointestinal, 
psychiatric, and vertigo (dizziness) 
disabilities. For each gastrointestinal, 
psychiatric and/or vertigo (dizziness) 
disability found on examination, the 
examiner is asked to determine if such 
disability is etiologically related to 
the complaints of dizziness, 
anxiety/worry, and gastritis noted during 
active duty service in 1954, or to any 
other aspect of the Veteran's active duty 
service.

The claims folder, including a copy of 
this remand, will be reviewed by the 
examiner. The examiner must acknowledge 
receipt and review of the claims folder, 
and a copy of this remand. If the 
examiner cannot provide the requested 
opinion without resorting to mere 
speculation, the examiner should so 
state. 

2. After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the AMC/RO should 
review the record and readjudicate the 
claims. In the event that an examination 
report does not contain sufficient 
detail, the AMC/RO must take any 
appropriate action by return of the 
report to the examiner for corrective 
action. See 38 C.F.R. § 4.2. If the 
benefits sought remain denied, the 
Veteran should be issued an appropriate 
Supplemental Statement of the Case, and 
afforded the opportunity to respond. The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



